The theory of the bill of complaint is that complainant is entitled to have the automobile, in which he has an interest to the extent of his lien for unpaid purchase money, brought before the Jefferson county circuit court in equity by bill for condemnation under the laws of the state, and therefore that he is entitled to prevent its delivery to the federal authorities for proceedings under the federal laws.
The grounds upon which this asserted *Page 648 
right is based are: (1) That his lien cannot be asserted under federal laws, and if the car should be delivered to the federal authorities, as threatened, the lien would be lost; (2) the state would be deprived of its share of the proceeds, if the car should be condemned and sold, as would also the officers who seized it; (3) that he has a right to compel the sheriff to dispose of the car according to the mandate of the state laws for such cases provided, both as a claimant of the property and as a citizen and taxpayer of Jefferson county.
We think the bill is clearly without equity, in whatever aspect it may be considered. As a bill to protect a property interest in the automobile, it is without equity because courts of chancery do not intervene for that purpose where there are no special circumstances to justify it. The automobile is ordinary personal property, and if the sheriff should either retain it in his custody or dispose of it, contrary to law, to the injury of complainant, complainant would have a full, complete, and adequate remedy at law for the recovery of any damages to which he might be entitled. Aderholt v. Smith,83 Ala. 486, 3 So. 794; Torbert v. McFarland, 172 Ala. 117,55 So. 311. In such a case equity will not interfere. Friedman v. Fraser, 157 Ala. 191, 47 So. 320; Gulf Compress Co. v. Harris, 158 Ala. 343, 48 So. 477, 24 L.R.A. (N.S.) 399; 22 Cyc. 816, B, note 52. This does not deny the jurisdiction of equity for the enforcement of liens as against the lienor or his privies, for this is in no sense a bill for the enforcement of a lien.
But even if complainant were otherwise entitled to the injunctive relief sought for the protection of his asserted claim, the equity of the bill is fatally defective, in the absence of an allegation showing that complainant was not guilty of such negligence or fault with respect to the unlawful use of the car as would work a forfeiture of his rights therein; and the bill contains no such showing. In placing this burden of proof on a claimant in a condemnation proceeding under our prohibition laws, the statute in effect declares that the claimant was presumptively a participant in the violation of the law; and, unless he negatives that presumption by apt allegation, he not only shows no right of property to be protected, but he stands before the court as a violator of the law to whom no redress will be given.
Very clearly, complainant has no standing merely as a citizen or taxpayer to maintain this bill. Courts of equity have never undertaken to direct and coerce public officers in the performance of their official duties as prescribed by law, and such a jurisdiction is unknown to equity jurisprudence. If any person can show that he has a personal or property right to be affected by the performance of a specified official duty, he has his remedy by the writ of mandamus to compel its performance, in the absence of any other adequate legal remedy. Armstrong v. O'Neal, 176 Ala. 611, 58 So. 268; Brickman v. Wilson, 123 Ala. 259, 26 So. 482, 45 L.R.A. 772. If he shows no such right, he cannot invoke that remedy, or any other, merely for the purpose of compelling the observance of official duty, or of vindicating the public laws. Rose, Mayor, v. Lampley, Judge, 146 Ala. 445, 449, 41 So. 521.
Nor does mere citizenship authorize any person to resort to a writ of injunction to prevent a public officer from doing an act, though unauthorized or forbidden, merely because it may result in the loss of some pecuniary advantage to the state.
The considerations above stated are conclusive against the equity of the bill, and it is not necessary for us to determine whether or not the respondent sheriff would be justified in any case in surrendering a vehicle thus seized by him to the authorities of the federal government for subjection to a proceeding under the federal laws. As to that we express no opinion.
The decree of the circuit court, dissolving the temporary writ of injunction, will be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.